DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the claim limitation “2017 FEMA GRAS compliant ingredients” is not in the Specification. Paragraphs 0034 and 0036 recites FEMA GRAS compliant ingredients but does not recite a year.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 8-12, 23-24, 27-28, 30, 31, 33-34, 38-48, 50-52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 4557219) in view of Dalziel (WO 2004/016509). 
Regarding claim 1, Edwards teaches an animal toy, comprising: a molded non-toxic polymeric body having a liquid, natural food flavor composition comprising of one or more ingredients incorporated therein (col. 5, ll. 32-40, flavoring and aromatic oils, and claim 1) does not expressly disclose 2017 FEMA GRAS compliant ingredients. However, Dalziel teaches GRAS ingredients (pg. 5, ll. 15-16 and 32-33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edward’s oil-based aromatic extracts with a GRAS ingredient (i.e. lauric, capric or triglycerides encapsulating material encapsulating an extract, pg. 11, ll. 8-12 and pg. 10, ll. 10-12) as taught by Dalziel to prevent flavor loss (pg. 20, ll. 21-25, Dalziel). Regarding “2017 FEMA GRAS” It would have been an obvious matter of design choice to one having ordinary skill in the art to modify Edward’s oil-based aromatic extracts with an ingredient from the list of 2017 FEMA GRAS ingredients because Applicant has not disclosed that 2017 FEMA GRAS ingredients provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the oil-based aromatic extracts because the oil carrier of the extract would prevent flavor loss during processing. Therefore, it would have been an obvious matter of design choice to modify Edward to obtain the invention as specified in the claim. Also, it would have been an obvious substitution of functional equivalents to substitute FEMA GRAS compliant ingredients, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Regarding claim 3, Edwards as modified by Dalziel teaches the invention substantially as claimed and Edwards further teaches wherein the polymeric body comprises a polymeric matrix, and the liquid, natural food flavor composition is incorporated in the polymeric matrix (oil-based aromatic extract is mixed with the liquid polyurethane, col. 2, ll. 52-59 and col. 5, ll. 35-43).
Regarding claim 7, Edwards as modified by Dalziel teaches the invention substantially as claimed and Edwards further teaches wherein the molded non-toxic, polymeric body comprises an elastomer (col. 8, ll. 15-17).
Regarding claim 8, Edwards as modified by Dalziel teaches the invention substantially as claimed and Edwards further teaches wherein the molded, non-toxic polymeric body comprises a foam (col. 5, ll. 25-31).
Regarding claim 9, Edwards as modified by Dalziel teaches the invention substantially as claimed and Dalziel further teaches wherein the liquid, natural food flavor composition is an emulsion having a flash point of at least about 80°C (capric are known to have a flash point of 250°C). 
Regarding claims 10, 28, 51 and 52, Edwards teaches a method of making an animal toy having a shape, the method comprising: providing one selected from a non-toxic polymer and a non-toxic polymer precursor (col. 7, ll. 46-48, polyurethane); preparing a flavor composition-incorporated polymer, wherein the step of preparing the flavor-incorporated polymer comprises mixing the one selected from a non-toxic polymer and a non-toxic polymer precursor with a liquid, natural food flavor composition comprising one or more ingredients incorporated therein (col. 5, ll. 32-40, flavoring and aromatic oils, and meat extract, col. 7, ll. 9-11 and 21-23); molding the flavor composition-incorporated polymer using a mold that defines the shape of the animal toy (col. 7, ll. 60-65) but fails to teach 2017 FEMA GRAS compliant ingredients. However, Dalziel teaches GRAS ingredients (pg. 5, ll. 15-16 and 32-33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edward’s oil-based aromatic extracts with a GRAS ingredient (i.e. lauric, capric or triglycerides encapsulating material encapsulating an extract, pg. 11, ll. 8-12 and pg. 10, ll. 10-12) as taught by Dalziel to prevent flavor loss (pg. 20, ll. 21-25, Dalziel). Regarding “2017 FEMA GRAS” It would have been an obvious matter of design choice to one having ordinary skill in the art to modify Edward’s oil-based aromatic extracts with an ingredient from the list of 2017 FEMA GRAS ingredients because Applicant has not disclosed that 2017 FEMA GRAS ingredients provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the oil-based aromatic extracts because the oil carrier of the extract would prevent flavor loss during processing. Therefore, it would have been an obvious matter of design choice to modify Edward to obtain the invention as specified in the claim. Also, it would have been an obvious substitution of functional equivalents to substitute FEMA GRAS compliant ingredients, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 11, Edwards as modified by Dalziel teaches the invention substantially as claimed and Edwards further teaches wherein the step of mixing the one selected from a non-toxic polymeric and a non-toxic polymer precursor with a liquid, natural food flavor composition comprises mixing the one selected from a non-toxic polymer and a non-toxic polymer precursor with an emulsion comprising the liquid, natural food flavor composition (col. 7, ll. 54-56, flavoring).
Regarding claim 12, see claim 9 above.
Regarding claim 23, Edwards as modified by Dalziel teaches the invention substantially as claimed and Edwards further teaches wherein the animal toy has a Shore A Hardness of at least 40 (col. 4, ll. 61-66 and col. 5, ll. 12-16, a hardness range between 10 and 80 Shore D equates to a Shore A hardness of 45 and above).
Regarding claim 24, Edwards as modified by Dalziel teaches the invention substantially as claimed and Edwards further teaches wherein when the animal toy is chewed by an animal, the flavor composition is released from the molded, non-toxic polymeric body (Abstract and col. 6, ll. 57-60).
Regarding claim 27, Edwards as modified by Dalziel teaches the invention substantially as claimed and Dalziel further teaches wherein the liquid, natural food flavor composition is emulsified (col. 2, ll. 57-63 and col. 3, ll. 15-17). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edwards chew toy with an emulsified flavor as taught by Dalziel to prevent flavor loss (pg. 20, ll. 21-28).
Regarding claim 30, see claim 7 above.
Regarding claim 31, Edwards as modified by Dalziel teaches the invention substantially as claimed and Edwards further teaches wherein the one selected from a non-toxic polymer precursor and a non-toxic polymer is a foam precursor (col. 5, ll. 25-31 and claim 10).
Regarding claim 33, see claim 9 above.
Regarding claims 34 and 55, Edwards teaches an animal toy comprising a molded, non-toxic polymeric body having a natural food flavor composition incorporated therein (col. 5, ll. 32-40 and claim 1), and comprises one or more natural food flavor ingredients (col. 7, ll. 21-23, meat extract) but fails to teach the natural food flavor composition being emulsified. However, Dalziel teaches a natural food flavor composition being emulsified (col. 2, ll. 57-63 and col. 3, ll. 15-17). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edwards chew toy with an emulsified flavor as taught by Dalziel to prevent flavor loss (pg. 20, ll. 21-28).
Regarding claim 35, see claim 27 above.
Regarding claim 36, see claim 23 above.
Regarding claim 37 Edwards as modified by Dalziel teaches the invention substantially as claimed and Dalziel further teaches wherein the one or more natural food flavor ingredients are GRAS ingredients (pg. 5, 15-16 and 32-33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edward’s oil-based aromatic extracts with a GRAS ingredient (i.e. lauric, capric or triglycerides encapsulating material encapsulating an extract, pg. 11, ll. 8-12 and pg. 10, ll. 10-12) as taught by Dalziel to prevent flavor loss (pg. 20, ll. 21-25, Dalziel). Regarding “2017 FEMA GRAS” It would have been an obvious matter of design choice to one having ordinary skill in the art to modify Edward’s oil-based aromatic extracts with an ingredient from the list of 2017 FEMA GRAS ingredients because Applicant has not disclosed that 2017 FEMA GRAS ingredients provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the oil-based aromatic extracts because the oil carrier of the extract would prevent flavor loss during processing. Therefore, it would have been an obvious matter of design choice to modify Edward to obtain the invention as specified in the claim. Also, it would have been an obvious substitution of functional equivalents to substitute FEMA GRAS compliant ingredients, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 38, see claim 7 above.
Regarding claim 39, Edwards as modified by Dalziel teaches the invention substantially as claimed and Edwards further teaches wherein the molded, non-toxic polymeric body comprises a foam (col. 5, ll. 25-31).
Regarding claim 40, see claim 3 above.
Regarding claim 41, Edwards as modified by Dalziel teaches the invention substantially as claimed and Edwards further teaches wherein when the animal toy is chewed by an animal, the flavor composition is released from the molded, non-toxic polymeric body (Abstract and col. 6, ll. 57-60).
Regarding claims 42 and 43, Edwards discloses providing one selected from a non-toxic polymer and a non-toxic polymer precursor (col. 7, ll. 46-48, polyurethane); preparing a flavor composition-incorporated polymer, wherein the step of preparing the food flavor-incorporated polymer comprises mixing the one selected from a non-toxic polymer and a non-toxic polymer precursor with a natural food flavor composition (col. 5, ll. 32-40, aromatic extract has an oil carrier); molding the flavor composition-incorporated polymer using a mold that defines the shape of the animal toy (col. 7, ll. 60-65) but fails to teach an emulsified natural food flavor composition. However, Dalziel teaches an emulsified natural food flavor composition (col. 2, ll. 57-63 and col. 3, ll. 15-17). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edwards chew toy with an emulsified flavor as taught by Dalziel to prevent flavor loss (pg. 20, ll. 21-28).
Regarding claim 44, Edwards as modified by Dalziel teaches the invention substantially as claimed and Edwards further teaches wherein the emulsified natural food flavor composition consists of one or more natural ingredients (col. 5, ll. 32-40, flavoring and aromatic oils and col. 7, ll. 21-23, meat extract).
Regarding claim 45, Edwards teaches the invention substantially as claimed and further teaches but is silent on 2017 FEMA GRAS compliant ingredients. However, Dalziel teaches GRAS ingredients (pg. 5, ll. 15-16 and 32-33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edward’s aromatic oils with a GRAS ingredient as taught by Dalziel to prevent flavor lose (pg. 20, ll. 21-25, Dalziel). Regarding “2017 FEMA GRAS” It would have been an obvious matter of design choice to one having ordinary skill in the art to modify Edward’s oil-based aromatic extracts with an ingredient from the list of 2017 FEMA GRAS ingredients because Applicant has not disclosed that 2017 FEMA GRAS ingredients provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the oil-based aromatic extracts because the oil carrier of the extract would prevent flavor loss during processing. Therefore, it would have been an obvious matter of design choice to modify Edward to obtain the invention as specified in the claim. Also, it would have been an obvious substitution of functional equivalents to substitute FEMA GRAS compliant ingredients, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 46, see claim 7 above.
Regarding claim 47, see claim 8 above.
Regarding claim 48, Edwards as modified by Dalziel teaches the invention substantially as claimed and Dalziel further teaches wherein the emulsified natural food flavor composition has a flash point of at least about 80°C (triglycerides have a flash point of at least about 80°C and capric is known to have a flash point of 250°C). 
Regarding claim 50, see claim 23 above.
Claims 4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Dalziel, as applied to claim 1 above, further in view of Axelrod et al. (US 2010/0260905 henceforth Axelrod ‘905).
Regarding claims 4 and 29, Edwards as modified by Dalziel teaches the invention substantially as claimed but fails to teach wherein the one or more 2017 FEMA GRAS compliant ingredients are 2017 AAFCO compliant ingredients. However, Axelrod teaches AAFCO compliant ingredients (para. 0045 and 0048/). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edwards chew toy with an AAFCO compliant ingredient to provide a safe toy for a pet. Regarding “2017 AAFCO” It would have been an obvious matter of design choice to one having ordinary skill in the art to modify Edward’s flavoring with an ingredient from the list of 2017 AAFCO ingredients because Applicant has not disclosed that 2017 AAFCO ingredients provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the oil-based flavoring because the oil carrier of the flavoring would prevent flavor loss during processing. Therefore, it would have been an obvious matter of design choice to modify Edward to obtain the invention as specified in the claim. Also, it would have been an obvious substitution of functional equivalents to substitute AAFCO compliant ingredients, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Dalziel, as applied to claim 1 above, further in view of Axelrod et al.  (US 2014/0345538 henceforth Axelrod ‘538).
 Regarding claim 6, Edwards as modified by Dalziel teaches the invention substantially as claimed but fails to teach wherein the one or more 2017 FEMA GRAS compliant ingredients is an emulsifier. However, Axelrod ‘538 teaches wherein the one or more FEMA GRAS compliant ingredients is an emulsifier (para. 0063, emulsifier may include lecithin which may be extracted or derived from an egg yolk or soy beans). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edwards chew toy with an emulsifier as taught by Axelrod to maintain the texture of the toy.
Regarding claim 26, Edwards as modified by Dalziel teaches the invention substantially as claimed but fails to teach wherein the elastomer is a natural rubber. However, Axelrod ‘538 teaches a natural rubber (para. 0034) chew toy. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edward’s material with a material as taught by Axelrod ‘538 to provide a softer chew toy for elderly animals (i.e. animals with diseased gums or lost teeth).
 Claims 13-14, 17-18, 53-54 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke (US 5477815) in view of Dalziel.
 Regarding claims 13 and 53, O’Rourke discloses a method of making an animal toy, comprising: providing non-toxic, semi-crystalline, polymeric fibers (core 14, col. 3, II. 55-59, Nylon or Orion are known to be semi-crystalline); immersing the non-toxic, semi-crystalline, polymeric fibers into a liquid medium comprising a natural food flavor composition comprising one or more ingredients (col. 7, ll. 6-9 and col. 6, ll. 55-57) and braiding the non-toxic, semi-crystalline, polymeric fibers (col. 5, II. 1-5, fig. 1) but is silent on 2017 FEMA GRAS compliant ingredients. However, Dalziel teaches GRAS ingredients (pg. 5, ll. 15-16 and 32-33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify O’Rourke with a GRAS ingredient as taught by Dalziel to prevent flavor loss (pg. 20, ll. 21-25, Dalziel). Regarding “2017 FEMA GRAS” It would have been an obvious matter of design choice to one having ordinary skill in the art to modify Edward’s oil-based aromatic extracts with an ingredient from the list of 2017 FEMA GRAS ingredients because Applicant has not disclosed that 2017 FEMA GRAS ingredients provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the oil-based aromatic extracts because the oil carrier of the extract would prevent flavor loss during processing. Therefore, it would have been an obvious matter of design choice to modify Edward to obtain the invention as specified in the claim. Also, it would have been an obvious substitution of functional equivalents to substitute FEMA GRAS compliant ingredients, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 14, O’Rourke as modified by Dalziel teaches the invention substantially as claimed and O’Rourke further teaches wherein the fibers are coated and/or shaped to promote wicking (col. 2, ll. 45-52, outer core is made of braided fibers which promotes wicking).
Regarding claims 17 and 54, O’Rourke teaches the invention substantially as claimed and O’Rourke further teaches an animal toy comprising a plurality of non-toxic, braided, semi-crystalline polymeric fibers (col. 3, II. 25-27, polyester), wherein the nontoxic, braided, semi-crystalline polymeric fibers include a natural food flavor composition (beef extract, col. 6, ll. 52-57) but is silent on one or more 2017 FEMA GRAS compliant ingredients. However, Dalziel teaches GRAS ingredients (pg. 5, ll. 15-16 and 32-33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify O’Rourke with a GRAS ingredient as taught by Dalziel to prevent flavor loss (pg. 20, ll. 21-25, Dalziel). Regarding “2017 FEMA GRAS” It would have been an obvious matter of design choice to one having ordinary skill in the art to modify Edward’s oil-based aromatic extracts with an ingredient from the list of 2017 FEMA GRAS ingredients because Applicant has not disclosed that 2017 FEMA GRAS ingredients provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the oil-based aromatic extracts because the oil carrier of the extract would prevent flavor loss during processing. Therefore, it would have been an obvious matter of design choice to modify Edward to obtain the invention as specified in the claim. Also, it would have been an obvious substitution of functional equivalents to substitute FEMA GRAS compliant ingredients, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 18, O’Rourke as modified by Dalziel teaches the invention substantially as claimed and O’Rourke further teaches wherein the non-toxic, braided, semi-crystalline fibers are coated and/or shaped to promote wicking (col. 2, ll. 45-52, outer core is made of braided cotton which promotes wicking).
Regarding claim 58, O’Rourke as modified by Dalziel teaches the invention substantially as claimed and O’Rourke further teaches wherein the semi-crystalline, non-toxic braided fibers in the plurality of semi-crystalline, non-toxic braided fibers comprise polyethylene terephthalate fibers (col. 3, ll. 25-27, polyester).
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke in view of Dalziel, as applied to claim 17 above, further in view of Axelrod et al. (US 2010/0260905 henceforth Axelrod ‘905).
Regarding claim 19, O’Rourke as modified by Dalziel teaches the invention substantially as claimed but fails to teach wherein the one or more 2017 FEMA GRAS compliant ingredients are 2017 AAFCO compliant ingredients. However, Axelrod ‘905 teaches AAFCO compliant ingredients (para. 0045). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify O’Rourke’s chew toy with an AAFCO compliant ingredient to provide a safe toy for a pet. Regarding “2017 AAFCO” It would have been an obvious matter of design choice to one having ordinary skill in the art to modify Edward’s flavoring with an ingredient from the list of 2017 AAFCO ingredients because Applicant has not disclosed that 2017 AAFCO ingredients provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the oil-based flavoring because the oil carrier of the flavoring would prevent flavor loss during processing. Therefore, it would have been an obvious matter of design choice to modify Edward to obtain the invention as specified in the claim. Also, it would have been an obvious substitution of functional equivalents to substitute AAFCO compliant ingredients, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke in view of Dalziel, as applied to claim 17 above, further in view of Axelrod et al.  (US 2014/0345538 henceforth Axelrod ‘538).
 Regarding claim 21, O’Rourke as modified by Dalziel teaches the invention substantially as claimed but fails to teach wherein the one or more 2017 FEMA GRAS compliant ingredients is an emulsifier. However, Axelrod ‘538 teaches wherein the one or more FEMA GRAS compliant ingredients is an emulsifier (para. 0063, emulsifier may include lecithin which may be extracted or derived from an egg yolk or soy beans). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify O’Rourke’s chew toy with an emulsifier as taught by Axelrod ‘538 to maintain the texture of the toy.
Regarding claim 22, O’Rourke as modified by Dalziel and Axelrod teaches the invention substantially as claimed and Dalziel further teaches wherein the natural food flavor composition is an emulsified natural food flavor composition having a flash point of at least about 80°C (capric is known to have a flash point of 250°C). 
Claims 25, 32, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Dalziel, as applied to claim 1 above, further in view of Wang et al. (US 6379725 henceforth Wang).
Regarding claims 25, 32 and 49, Edwards as modified by Dalziel teaches the invention substantially as claimed but fails to teach wherein the food flavor is one selected from beef, chicken, sweet potato pie, cheddar cheese, peanut butter and bacon. However, Wang teaches beef flavor (col. 5, II. 24-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Edward’s food flavor with a flavor as taught by Wang to further enhance the flavor to entice a variety of animals (e.g. young, sick or elderly animals). 
 Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke in view of Dalziel, as applied to claim 13, further in view of Lee et al. (US 4725371 henceforth Lee).
Regarding claim 56, O’Rourke as modified by Dalziel teaches the invention substantially as claimed but fails to teach wherein the non-toxic, semi-crystalline, polymeric fibers are multi-lobal. However, Lee teaches a non-cylindrical shape (col. 6, ll. 43-45). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify O’Rourke’s polyester with a polyester as taught by Lee to reduce the level of broken filaments. 
Regarding claim 57, O’Rourke as modified by Dalziel and Lee teaches the invention substantially as claimed but fails to teach wherein the multi-lobal fibers are tri-lobal fibers. It would have been an obvious matter of design choice to make the different portions of the fiber whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 59-64 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke in view of Lee.
Regarding claim 59, O’Rourke teaches an animal toy, comprising: a plurality of semi-crystalline, non-toxic braided fibers (col. 2, ll. 45-50 and col. 3, ll. 25-27, polyester) but fails to teach each having a non-cylindrical shape that promotes wicking. However, Lee teaches a non-cylindrical shape (col. 6, ll. 43-45). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify O’Rourke’s polyester with a multi-lobal polyester as taught by Lee to reduce the level of broken filaments. 
Regarding claim 60, O’Rourke as modified by Lee teaches the invention substantially as claimed and O’Rourke further teaches wherein the animal toy comprises a core section and an outer section (col. 2, ll. 45-50), the semi-crystalline non-toxic braided fibers in the plurality of semi- crystalline non-toxic polymeric fibers are a first type of semi-crystalline, polymeric fibers, the core comprises the first type of semi-crystalline, non-toxic polymeric fibers, and the outer section comprises a second type of semi-crystalline, non-toxic, polymeric fibers (col. 3, ll. 25-27 and 64-65).
Regarding claim 61, O’Rourke as modified by Lee teaches the invention substantially as claimed and Lee teaches wherein the semi-crystalline, non-toxic braided fibers in the plurality of semi-crystalline, non-toxic braided fibers are multi-lobal fibers (col. 6, ll. 43-45).
Regarding claim 62, O’Rourke as modified by Lee teaches the invention substantially as claimed but fails to teach wherein the multi-lobal fibers are tri-lobal fibers. It would have been an obvious matter of design choice to make the different portions of the fiber whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 63, O’Rourke as modified by Lee teaches the invention substantially as claimed and O’Rourke further teaches wherein the semi-crystalline, non-toxic braided fibers in the plurality of semi-crystalline, non-toxic braided fibers comprise polyethylene terephthalate fibers (col. 3, ll. 25-27, polyester).
Regarding claim 64, O’Rourke as modified by Lee teaches the invention substantially as claimed and O’Rourke further teaches wherein the animal toy comprises a core section and an outer section, and the core section comprises the semi-crystalline, non-toxic braided fibers (col. 3, ll. 25-27 and 64-65). 
Allowable Subject Matter
Claims 15, 16 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 4/22/2022, have been fully considered but they are not persuasive. 
In response to applicant's argument that Dalziel is nonanalogous art. The Examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the present application discloses a flavor emulsion incorporated within a polymeric matrix in paragraph 0046. Edwards discloses a liquid oil carrier comprising a flavor extract being mixed in a liquid polyurethane in column 7, lines 4-8, once the polyurethane solidifies the oil carrier comprising the flavor extract would be encapsulated. And Dalziel discloses a flavor oil in the form of an emulsion being encapsulated on page 5, lines 32-35. The patent application, Edwards and Dalziel are directed at encapsulating a food particle with a liquid encapsulating material therefore the prior arts are considered to be in the field of applicant’s endeavor and thus are analogous art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Both Edwards and Dalziel disclose a flavor extract oil and Dalziel further discloses a list of oils used in the flavor extract oil i.e. triglycerides etc., thus it would have been obvious to substitute Dalziel oil with Edwards oil depending on the incompatibility of a particular urethane compound and the flavor extract oil. 
In response to applicant’s argument that “Neither Edwards nor Dalziel discloses or suggests incorporating encapsulated food flavor compositions into a molded polymeric toy”, the Examiner disagrees. Edwards discloses a liquid oil carrier comprising a flavor extract being mixed in a liquid polyurethane in column 7, lines 4-8, once the polyurethane solidifies the oil carrier comprising the flavor extract would be encapsulated. Column 7, lines 32-45 further discloses molding the body into a toy of essentially any shape desired.
In response to applicant’s argument that “Dalziel seeks to prevent any volatilization of the encapsulated food flavor compounds from its capsules. Dalziel at 4:7-11. That would frustrate Edwards' purpose which is to allow for surface migration of the disclosed flavoring molecules so they can be removed and replaced by other flavoring molecules.” The Examiner disagrees. Dalziel seeks to minimize the volatilization of the encapsulated food flavor compounds to better preserve the flavor as disclosed on page 20 lines 21-28. 
In response to applicant’s argument that " the use of an emulsion as recited in claims 34 and 42 achieves an unexpected benefit that is not fairly predictable from Edwards or Dalziel: It allows Non-Final Office Actionfood flavor compounds to survive polymer molding process conditions that would otherwise cause them to volatilize, which in turn would significantly diminish their incorporation into the toy. Present Application at 29, 34, 36. It is only the Present Application -and not Edwards or Dalziel-- that recognizes that emulsions can be used for this purpose and suggests using them to incorporate food flavor compounds into a molded polymeric toy.”. The Examiner disagrees. Edwards discloses adding the flavoring extract to the cured granules and thoroughly mixing prior to the injection molding process…where the flavoring tends to be decomposed by the heat of the exothermic reaction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647